DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 1 and 18, “said cap is configured to moveably engage with said valve, such that there is an open configuration, in which said valve stem blocks said top opening, and a closed configuration, in which said valve stem is unengaged from said top opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected to because of the following informalities:  
In claims 1, 12 and 18 the term “bottle” is not consistent with the term “container” used throughout the claims.
Claim 18 is not constructed as a sentence.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the given figures and operation of the dispenser do not support the following limitation as cited in claims 1 and 18; “said cap is configured to moveably engage with said valve, such that there is an open configuration, in which said valve stem blocks said top opening, and a closed configuration, in which said valve stem is unengaged from said top opening”. Applicant is advised to correct or amend the disclosure based on given figures 4-5. It appears that in an open configuration valve stem does not block the top opening of the cap (fig.5) and vice versa in a closed configuration (fig.4).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 18, the limitation “said cap is configured to moveably engage with said valve, such that there is an open configuration, in which said valve stem blocks said top opening, and a closed configuration, in which said valve stem is unengaged from said top opening” appears to be indefinite, since at least from the given figures 4-5, in open configuration, the stem is unengaged from the top opening (see fig.5) and in closed configuration, the stem blocks the top opening (see fig.4). 

In light of the above indefiniteness the claims have been examined as could best be understood by the examiner. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barth (US 2014/0360968).
Regarding claim 1, Barth discloses a tamper evident device (fig.1-11), comprising: a container (12); a valve (32, 34, 36, 38); and a cap (50); wherein said container comprises a shoulder and a neck (see fig.2), wherein said shoulder is just below said neck (see shape of 12 in fig.2); wherein said valve comprises a collar (32), a valve body (see fig.6), one or more valve frangible bridges (82), and a valve stem (38); wherein said valve is configured to removeably engage with said container (via 42); wherein said cap comprises a ring (51), an intermediate body (see fig.9), one or more cap frangible bridges (72) and a top opening (52); wherein said cap is configured to moveably engage with said valve (via 54 and 40), such that there is an open configuration (fig.4), in which said valve stem unblocks said top opening (see fig.4), and a closed configuration (fig.3), in which said valve stem blocks said top opening (see fig.3); wherein said cap, said valve, and said bottle are substantially hollow  (see fig.3-4) and are configured to contain and deliver a liquid ([0036]); wherein said one or more valve frangible bridges interconnect said valve body and said collar (see fig.7-8), and wherein said one or more valve frangible bridges are configured to break, such that said collar is partially or completely removed from said valve body ([0037]); and wherein said one or more cap frangible bridges interconnect said intermediate body and said ring (see fig.3-4 and 9-11), and wherein said one or more cap frangible bridges are configured to break, such that said ring is partially or completely removed from said intermediate body ([0036]).
Regarding claim 2, Barth discloses a cap interior space is formed between a top of said valve and an interior surface of said cap, such that any excess of said liquid is captured and directed back through said valve and into said container (via openings in stem, see fig.4)
Regarding claim 3, Barth discloses said cap further comprises an internal cap thread; wherein said valve comprises an internal valve thread and an external valve thread; wherein said container comprises a medial thread; wherein said internal cap thread is configured to matingly engage with said external valve thread; and wherein said internal valve thread is configured to matingly engage with said medial thread (see threads on valve, cap and container in fig.3-4).
Regarding claim 4, Barth discloses an exterior of said intermediate body is knurled (see fig.1).
Regarding claim 5, Barth discloses an exterior of said valve body is knurled (see fig.6).
Regarding claim 6, Barth discloses said valve stem comprises one or more support struts, wherein said support struts are spaced apart around a top valve opening (see fig.6).
Regarding claim 7, Barth discloses said valve stem further comprises a closure tip, wherein said closure tip is configured to matingly engage with said opening of said cap when in said closed configuration (38 in 52, fig.3).
Regarding claim 8, Barth discloses a tamper evident device (fig.1-11), comprising: a container (12); a valve (32, 34, 36, 38); and a cap (50); wherein said container comprises a shoulder and a neck (see fig.2), wherein said shoulder is just below said neck (see fig.2); wherein said valve comprises a collar (32), a valve body (see fig.6), and one or more valve frangible bridges (82); wherein said valve is configured to removeably engage with said container (via 42); wherein said cap comprises a ring (51), an intermediate body (see fig.9), and one or more cap frangible bridges (72); wherein said cap is configured to moveably engage with said valve (via 54 and 40), such that there is an open configuration (fig.4), and a closed configuration (fig.3); wherein said one or more valve frangible bridges interconnect said valve body and said collar (see fig.7-8), and wherein said one or more valve frangible bridges are configured to break, such that said collar is partially or completely removed from said valve body ([0037]); and wherein said one or more cap frangible bridges interconnect said intermediate body and said ring (see fig.3-4 and 9-11), and wherein said one or more cap frangible bridges are configured to break, such that said ring is partially or completely removed from said intermediate body ([0036]).
Regarding claim 9, Barth discloses a cap interior space is formed between a top of said valve and an interior surface of said cap, such that any excess of a liquid is captured and directed back through said valve and into said container (see fig.4).

Regarding claim 10 said valve further comprises a valve stem (38) and wherein said cap further comprises a top opening (52).
Regarding claim 11, Barth discloses said valve stem is configured to block said top opening in said closed configuration (see fig.3).
Regarding claim 12, Barth discloses said cap, said valve, and said bottle are substantially hollow and are configured to contain and deliver said liquid (see fig.3-4).
Regarding claim 13, Barth discloses said cap further comprises an internal cap thread; wherein said valve comprises an internal valve thread and an external valve thread; wherein said container comprises a medial thread; wherein said internal cap thread is configured to matingly engage with said external valve thread; and wherein said internal valve thread is configured to matingly engage with said medial thread (see threads on valve, cap and container in fig.3-4).
Regarding claim 14, Barth discloses an exterior of said intermediate body is knurled (see fig.1).
Regarding claim 15, Barth discloses an exterior of said valve body is knurled (see fig.6).
Regarding claim 16, Barth discloses said valve stem comprises one or more support struts, wherein said support struts are spaced apart around a top valve opening (see fig.6).
Regarding claim 17, Barth discloses said valve stem further comprises a closure tip, wherein said closure tip is configured to matingly engage with said opening of said cap when in said closed configuration (see fig.3).

Regarding claim 18, Barth discloses a tamper evident device (fig.1-11), comprising: a container (12); a valve (32, 34, 36, 38); and a cap (50); wherein said container comprises a shoulder and a neck, wherein said shoulder is just below said neck (see shape of 12 in fig.2); wherein said valve comprises a collar (32), a valve body (see fig.6), one or more valve frangible bridges (82), and a valve stem (38); wherein said valve is configured to removeably engage with said container (via 42); wherein said cap comprises a ring (51), an intermediate body (see fig.9), one or more cap frangible bridges (72) and a top opening (52); wherein said cap is configured to moveably engage with said valve (via 54 and 40), such that there is an open configuration (fig.4), in which said valve stem unblocks said top opening, and a closed configuration (see fig.3), in which said valve stem is engaged with said top opening; wherein said cap, said valve, and said bottle are substantially hollow and are configured to contain and deliver a liquid (see fig.3-4); wherein said one or more valve frangible bridges interconnect said valve body and said collar (fig.7-8), and wherein said one or more valve frangible bridges are configured to break when said valve is removed from said bottle, such that said collar is partially or completely removed from said valve body ([0037]); wherein said one or more cap frangible bridges interconnect said intermediate body and said ring (see fig.3-4 and 9-11), and wherein said one or more cap frangible bridges are configured to break when said device is first put in said open configuration, such that said ring is partially or completely removed from said intermediate body ([0036]); wherein a cap interior space is formed between a top of said valve and an interior surface of said cap (see fig.3-4), such that any excess of said liquid is captured and directed back through said valve and into said container (via openings in stem, see fig.4); wherein said cap further comprises an internal cap thread; wherein said valve comprises an internal valve thread and an external valve thread; wherein said container comprises a medial thread; wherein said internal cap thread is configured to matingly engage with said external valve thread; and wherein said internal valve thread is configured to matingly engage with said medial thread (see threads on valve, cap and container in fig.3-4).
Regarding claim 19, Barth discloses an exterior of said intermediate body is knurled. wherein an exterior of said valve body is knurled (see fig.1 and 6).
Regarding claim 20, Barth discloses said valve stem comprises one or more support struts, wherein said support struts are spaced apart around a top valve opening (see fig.6); wherein said valve stem further comprises a closure tip, wherein said closure tip is configured to matingly engage with said opening of said cap when in said closed configuration (38 in 52, fig.3).
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Beck (US 6,024,256). Regarding claims 1, 8 and 18, Beck discloses a tamper evident device having a container, valve and a cap and the valve comprises a collar, a valve body, and one or more valve frangible bridges removably engage with the container; the cap comprises a ring, an intermediate body, and one or more cap frangible bridges; the cap moveably engage with the valve in an open configuration and a closed configuration. It appears that the features of the claimed invention are not deviating from the contents of the available prior arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754